Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11, and 18 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 01/04/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that their claims are similar to that of DDR Holdings, providing the reason that providing a novel system that introduces a capability to efficiently create the next generation of intermodal routing services by providing dynamic booking of reservation of vehicle in intermodal route, is directed to a solution for solving a computer problem that specifically arrives out of automated vehicle reservations and management. Examiner disagrees. In DDR Holdings, the court observed that the “claimed solution [was] necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, 773 F.3d at 1259. The invention and claims of DDR were deemed patent eligible because, regardless of what abstract idea it may have been directed towards, it nonetheless represented a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of  computer-based solution in a particular field of industry. Examiner notes for clarification that the Court in DDR Holdings found specifically that the claims in that case recited a claimed solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” and not simply that the claims create efficiency by providing a solution for solving an alleged computer problem that arrives out of a business process (reservations and management). Examiner therefore disagrees that the present claims meet the requirements set out in DDR Holdings since the claims do not recite a solution which is necessarily rooted in computer technology, and the problem sought to be overcome, i.e. decreasing the time and distance it takes to generate a vehicle reservation, is not specifically arising in the realm of computer networks. At best, the alleged improvement is am improvement tin the judicial exception itself, and not an improvement in computers or technology. Further, the way vehicle reservations are made it not necessarily rooted in compute technology in order to overcome a problem specially arising in the realm of computer networks. The way that vehicle reservations are performed is a business process. This is also evidenced by the Applicant’s arguments relating to the alleged problem to be solved being a problem that the conventional reservation systems take more money, time, and or distance to complete which wastes vehicle resources and provides a poorer user experience. All of the problems they are solving are problems that are related to a business process, not problems related to computer technology.  An improvement in how the not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. In the instant application, the steps at best recite an improvement in the abstract idea itself, not an improvement in technology or a technological environment. 
Applicant argues that the present claimed subject matter does not all into the classes/subclasses listed under certain methods of organizing human activity. The claim limitations fall within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations
Applicant argues that the present claimed subject matter describes a non-conventional and non-generic ordered combination of limitations that provide the inventive concept. This is a mere allegation, without factual support. There is nothing in the specification, claims, nor drawing that show a non-generic or unconventional arrangement of the computer components that are performing the limitations of the judicial exception. Further, Applicant’s specification states in [0026] well-known structures and devices are shown in block diagram(s) form in order to avoid unnecessarily obscuring the embodiments of the invention. Throughout the specification, many components related to the computer components and functions are described as known in the art. Regarding the argument that the Examiner’s finding that there is nothing non-conventional and non-generic about the claimed arrangement is “conclusory and without any supporting factual basis. The rejection did not provide any supporting analysis to justify this statement and therefore is not a properly made prima facie showing of unpatentability.” Is invalid. An analysis was presented showing that the computer components amount to “apply it” or mere instructions to perform the abstract idea using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Additionally, the generic computer components (processors, non-transitory computer-readable media, etc.) are recited at a high-level or generality performing the limitations of the abstract idea. 
Applicant argues that the Examiner has not complied with the guidelines and that the present claims do in fact recite elements that integrate the exception into a Pty. Ltd. v. CLS Bank Int’l
The amended limitations of calculating a probability that the user will reach the vehicle at a vehicle pickup location to travel the segment before an end of the expiration period based on the user location, wherein the probability is determined at least in part by a user profile parameter and a transport timing parameter. The method further comprises generating at least one route option based on the probability, wherein the at least one route option includes an extension of the vehicle reservation, a creation of another vehicle reservation for another vehicle, or a combination thereof do not recite limitations and/or additional elements that integrate the judicial exception into a practical application. Instead, the amended limitations are further directed, or further limit, the judicial exception.
Applicant argues that the calculation of a probability that the user will reach the vehicle to travel the segment before an end of the expiration period based on the user location provide for a practical application of a system capable of managing a vehicle reservation used in an intermodal route. Applicant further argues that the claims are drafted in an ordered combination to achieve a technical solution and provide an improvement in a technological field, i.e., automated vehicle reservations and management. Examiner disagrees. Similar to above, calculating a probability that the user will reach the vehicle at a vehicle pickup location to travel the segment before an end of the expiration period based on the user location, wherein the probability is determined at least in part by a user profile parameter and a transport timing parameter does not indicate an improvement in computers or technology, and at best recites an improvement in the judicial exception itself (an improvement in the business process). Applicant’s arguments that conventional vehicle reservation systems take more money, time and/or distance than necessary to complete, thereby potentially wasting vehicle resources and providing for a poorer user experience, are arguments towards the judicial exception, not the improvement in technology.
Examiner maintains the 35 U.S.C. 101 rejection.

Applicant's arguments filed 01/04/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that for the rationale for combining Aich with Yalcin in claim 1 was "it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining that the intermodal route includes a segment to be traveled using a vehicle booked via the vehicle reservation, and another segment that is traveled using a different mode of transport for a user to reach the vehicle to travel the segment as taught by Aich in the system of Yalcin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable”, and that that the applied references alone, or  in order to provide for a more efficient and flexible transportation system (Aich ¶0016)” and not the rationale to combine that the Applicant is arguing. The argument is invalid on its face. 
Regarding the Argument that the applied references alone, or in combination, disclose any monitoring of an expiration period of the vehicle reservation. Examiner disagrees. Yalcin discloses a vehicle (flight) reservation, and in the application, the “travel incident” that is detected for the user may be a missed flight. When a passenger misses a flight, the reservation also expires. In this instance, the expiration period is indeed the period/time at which the flight departs. Further, in roundtrip flight, if the passenger misses a departure leg, the return leg will be canceled together as well. Examiner notes also that airline seats are often characterized as perishable inventory. In the Applicant’s specification, [0098] and [0099] provide a good explanation on what the Applicant of the invention means by “expire”. “[0098] For example, the routing platform 105 applies vehicle reservation strategies depending on when the "reservation timer" will expire. In one embodiment, the booking expiration happens during the trip due to a delay in the public transport or traffic jams…[0099] When the routing platform [05 determines that a booking will expire in 15min and the user cannot be at the vehicle pickup location on-time and that the number of options at that vehicle pickup location are decreasing (e.g., 10 available bikes at the first subway station at an original booking time 17:00, then only 4 bikes available 15 minutes before the booking expiration). The routing platform 105 then decides to make a proactive cancelling of the current booking to secure another bicycle, knowing that this new booking should allow sufficient time for the user to reach that vehicle pickup location.” Based on the example given in [0098], an expiration may occur when there is a delay in public transport or traffic jams. This is similar to Yalcin which discloses calculating high probability risk of a travel incident (missed flight, etc. (¶0022); ¶0051 disclosing the location of the traveler being reported indicating the traveler is still 40 km away from the airport, a moderate probability may exist that a travel incident may be declared, also the risk is based off of the location of the user and the 60 minutes in which the flight is scheduled to depart; ¶0046 disclosing determining the likelihood or a traveler being able to board a flight based on the traveler’s location. (Emphasis added). Yalcin demonstrates a delay in public transportation, and determining that a booking will expire in a certain time period [15min] and the user cannot be at the vehicle pickup location on-time. The Applicant’s argument against Yalcin
Applicant argues that Yalcin in view of Aich does not tech or suggest calculating a probability that the user will reach the vehicle at a vehicle pickup location to travel the segment before an end of the expiration period based on the user location, as required in the amended independent claims. Examiner disagrees. This limitation is discloses in Yalcin: ¶0051 disclosing calculating high probability risk of a travel incident (missed flight, etc. (¶0022); ¶0044 disclosing incident data which incorporates traveler status data (profile parameter), such as a traveler who has not checked in; ¶0051 disclosing a traveler being reported/determined to have not been checked in (profile parameter); the location of the traveler being reported indicating the traveler is still 40 km away from the airport (pickup location), a moderate probability may exist that a travel incident may be declared, also the risk is based off of the location of the user and the 60 minutes in which the flight is scheduled to depart (timing parameter); ¶0046 disclosing determining the likelihood or a traveler being able to board a flight based on the traveler’s location). Applicant’s claims are not distinguished over Yalcin in view of Aich.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  
Yalcin discloses each limitation of claims 1, 11, and 18 (see the 35 U.S.C. 103 rejection) except for the limitation of “determining that the intermodal route includes a segment to be traveled using a vehicle booked via the vehicle reservation, and another segment that is traveled using a different mode of transport for a user to reach the vehicle to travel the segment;”. Aich is brought in for that limitation, Aich ¶0016 discloses routes selected between a point of departure and arrival including at least two legs or segments, which can be provided by the same of different modes of transportation; a customer may select one or more options to take for an initial segment. Therefore, factual inquiry 1 is met. 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;  
The intended function(s) and/or use(s) of the disclosure(s) provided by the Yalcin reference have not changed post-combination in setting forth the rejection under 35 USC 103.  Instead, the overall functionality and  Therefore, factual inquiry 2 is met. 
 (3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and  
One of ordinary skill in the art at the time of the filing of the application at hand would have recognized that the results of the combination were predictable.  The Examiner notes that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  The Examiner further notes that KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  As such, the Examiner directs the Applicant’s attention to the rejection previously set forth under 35 USC 103 which properly identifies a reason that would have prompted one of ordinary skill in the art to combine the elements in the way the Applicant’s claimed new invention does.  In said rejection, a proper motivation to combine (i.e. “a reason”) was provided.  Said reason, recited in part, “...[i]t would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining that the intermodal route includes a segment to be traveled using a vehicle booked via the vehicle reservation, and another segment that is traveled using a different mode of transport for a user to reach the vehicle to travel the segment as taught by Aich in the system of Yalcin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.” (Emphasis added).  Therefore, factual inquiry 3 is met. 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
Examiner notes that no additional findings based on the Graham factual inquiries are necessary at this time to explain the conclusion of obviousness. 
Examiner maintains the 35 U.S.C. 103 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-10 recite a method (i.e. process), claims 11-17 recites an apparatus (i.e. machine), and claims 18-20 recite a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors (i.e. machine). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1, 11, and 18 recite the limitations of  determining that the intermodal route includes a segment to be traveled using a vehicle booked via the vehicle reservation, monitoring an expiration period of the vehicle reservation and a user location of the user on the another segment; calculating a probability that the user will reach the vehicle at a vehicle pickup location to travel the segment before an end of the expiration period based on the user location, wherein the probability is determined at least in part by a user profile parameter and a transport timing parameter; and generating and presenting a user with at least one route option for selection by the user based on the probability. Further, the claims correspond to certain methods of organizing human activity (i.e. business process, following rules or instructions, etc.), e.g. generating and presenting a user with at least one route option for selection by the user based on the probability, wherein the at least one route option includes an 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: an apparatus comprising at least one processor and memory including computer program code for one or more programs (claim 11); a non-transitory computer-readable storage medium carrying instructions executed by one or more processors (claim 18), and a user interface. The additional elements are generic computer components recited at a high-level of generality and amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic computer components recited at a high-level of generality, and amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-10, 12-17, and 19-20 recite limitations and additional elements that are further directed to the abstract idea analyzed above in independent claims 1, 11, and 18. Therefore, the dependent claims are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yalcin (2015/0161528) in view of Aich (2019/0383623).

Claim 1: Yalcin discloses: A method for managing a vehicle reservation used in an intermodal route comprising: (Yalcin ¶0010 disclosing a method proposing alternate travel service for vehicle such as planes, rail, bus, etc. (¶0021))
monitoring an expiration period of the vehicle reservation and a user location of the user on the another segment; (Yalcin ¶0051 disclosing calculating high probability risk of a travel incident (missed flight, etc. (¶0022); ¶0051 disclosing the location of the traveler being reported indicating the traveler is still 40 km away from the airport, a moderate probability
calculating a probability that the user will reach the vehicle at a vehicle pickup location to travel the segment before an end of the expiration period based on the user location, wherein the probability is determined at least in part by a user profile parameter and a transport timing parameter; (Yalcin ¶0051 disclosing calculating high probability risk of a travel incident (missed flight, etc. (¶0022); ¶0044 disclosing incident data which incorporates traveler status data (profile parameter), such as a traveler who has not checked in; ¶0051 disclosing a traveler being reported/determined to have not been checked in (profile parameter); the location of the traveler being reported indicating the traveler is still 40 km away from the airport (pickup location), a moderate probability may exist that a travel incident may be declared, also the risk is based off of the location of the user and the 60 minutes in which the flight is scheduled to depart (timing parameter); ¶0046 disclosing determining the likelihood or a traveler being able to board a flight based on the traveler’s location)
and generating and presenting a user with at least one route option on a user interface for selection by the user based on the probability, (Yalcin ¶0062 discloses that the generated proposals are forwarded to a computing device of the traveler from which the proposals may be viewed and acted upon; the proposals includes, for example, replacing the missed leg with a flight that connects through a different city and replace the missed flight with a new flight (¶0058); “el. 144” in Fig. 6)
wherein the at least one route option includes an extension of the vehicle reservation, a creation of another vehicle reservation for another vehicle, or a 

Yalcin in view of Aich discloses:
determining that the intermodal route includes a segment to be traveled using a vehicle booked via the vehicle reservation, and another segment that is traveled using a different mode of transport for a user to reach the vehicle to travel the segment; 
Yalcin discloses a system for managing vehicle reservations on various segments, Yalcin does not explicitly discloses that another segment is traveled using a different mode of transportation. Aich does: (Aich ¶0016 disclosing routes selected between a point of departure and arrival including at least two legs or segments which can be provided by the same of different modes of transportation; a customer may select one or more options to take for an initial segment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yalcin to include determining that the intermodal route includes a segment to be traveled using a vehicle booked via the vehicle reservation, and another segment that is traveled using a different mode of transport for a user to reach the vehicle to travel the segment as taught by Aich. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 

Claims 11 and 18 are directed to an apparatus and non-transitory computer-readable medium, respectively. Claim 11 and 18 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claims 11 and 18 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claims 11 and 18 recite: 
(Claim 11) An apparatus comprising: at least one processor; (Yalcin ¶0031 disclosing the CPU including at least one processing unit or microprocessor)
and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, (Yalcin ¶0034 disclosing memory including program code)
(Claim 18) A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: (Yalcin ¶0035 disclosing non-transitory computer readable storage media storing computer readable instructions)

Claim 4: The method of claim 1, wherein the at least one route option includes at least a creation of another vehicle reservation for another vehicle, and wherein the creation of the another vehicle reservation is presented as the at least one route option based on determining that the another vehicle is within a threshold distance of the user location, a location of the vehicle, the segment, the another segment, or a combination thereof. (Yalcin ¶0056 disclosing that a constraint on the rebooking and catch-up points in the affected itinerary may be that the replacement flight arrives at the same airport as the missed flight (based on location); ¶0051 disclosing the location of the traveler being reported indicating the traveler is still 40 km away from the airport, a moderate probability may exist that a travel incident (such as missing a flight) may be declared)

Claim 14: Claim 14 is directed to an apparatus. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The method of claim 1, further comprising: monitoring an availability of candidate vehicles from which the another vehicle can be selected, wherein the creation of the another vehicle reservation as the at least one route options is based on the availability. (Yalcin ¶0024 discloses proposing alternate travel services to a traveler subsequent to a travel incident that are guaranteed to the traveler in terms of availability and price for a limited period of time)

Claim 15: Claim 15 is directed to an apparatus. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The method of claim 1, further comprising: 
proactively canceling the vehicle reservation based on determining that the user can reach a vehicle location of the another vehicle before another expiration period associated with the another reservation. (Yalcin ¶0092 disclosing that the traveler (Mr. Lee) receives his suitable flight rebooking, his PNR, and all necessary modification are automatically handled canceling the original flights and rebooking on the new flights)

Claim 16: Claim 16 is directed to an apparatus. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 7: The method of claim 1, further comprising: determining that there is another intermodal route with an estimated time of arrival, a travel distance, or a combination thereof that is within a threshold similarity of the intermodal route; and presenting the another intermodal route as the at least one route option. (Yalcin ¶0041 disclosing generating proposals of alternate travel services to replace any travel services in a travel itinerary that are impacted by a detected travel incident; ¶0054 disclosing if a traveler misses a return flight from Paris to Marseilles departing at 3 pm, the travel may be only 

Claim 17: Claim 17 is directed to an apparatus. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Claim 8: The method of claim 1, further comprising: determining an availability of another vehicle provider to provide the another vehicle to travel the intermodal route; and providing data on the another provider as the least one route option. (Yalcin ¶0054 disclosing if a traveler misses a return flight from Paris to Marseilles departing at 3 pm, the travel may be only minimally impacted if another flight is available at 4 pm; ¶0024 discloses proposing alternate travel services to a traveler subsequent to a travel incident that are guaranteed to the traveler in terms of availability and price for a limited period of time)

Claim 9: The method of claim 1, further comprising: 
automatically initiating the at least one route option based on determining that the user location is in an area with low device low or no device data connectivity. (Yalcin ¶0010 disclosing automatically proposing alternate travel services to a traveler in response to a detection of a travel incident; title also states that the invention is the 

Claim 10: The method of claim 1, 
Yalcin discloses a system for managing vehicle reservations on various segments, and discloses that the travel services may include bus travel, rental cars, etc. (¶0021), Yalcin does not disclose that the vehicle is a shared car, a shared bicycle, a shared scooter, or a combination thereof. Aich does:
wherein the vehicle is a shared car, a shared bicycle, a shared scooter, or a combination thereof. (Aich ¶0034 disclosing the service may provide vehicles used by one or more riders “rideshare”; vehicles may also be bicycles and scooters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yalcin to include that the vehicle is a shared car, a shared bicycle, a shared scooter, or a combination thereof as taught by Aich. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yalcin in order to provide for a more efficient and flexible transportation system (see ¶0016 of Aich).

Claims 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yalcin (2015/0161528) in view of Aich (2019/0383623) further in view of Eagle III (2009/0198624) further in view of RideGuru (2018).

Claim 2: While Yalcin discloses alternative route options, Yalcin does not explicitly disclose that at least one route option includes at least the extension of the vehicle reservation. Eagle III does: 
wherein the at least one route option includes at least the extension of the vehicle reservation and the method further comprises:  (Eagle III ¶0026 disclosing the charter plane having flexibility (unlike commercial flights) and can wait for passengers if they are running late)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yalcin in view of Aich to include that the at least one route option includes at least the extension of the vehicle reservation as taught by Eagle III. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yalcin in view of Aich in order to provide flexibility to the passengers (see ¶0026 of Aich).

Regarding the following limitation: 
calculating a cost of the extension of the vehicle reservation based on the user location; and providing data on the cost to the user before initiating the extension of the vehicle reservation.


Claims 12 and 19: Claims 12 and 19 are directed to an apparatus and non-transitory computer-readable storage medium, respectively. Claim 12 and 19 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a .

Claims 3, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yalcin (2015/0161528) in view of Aich (2019/0383623) further in view of Eagle III (2009/0198624) further in view of RideGuru (2018) further in view of Altus (2019/0026658).

 Claim 3: The method of claim 2, further comprising: 
automatically initiating the extension of the vehicle reservation based on determining that there are no other available route options.
While Yalcin in view of Aich discloses reserving a vehicle for various segments and route options, the combination does not explicitly disclose automatically initiating the extension of the vehicle reservation based on determining that there are no other available route options. Altus discloses in ¶0048 light information for delays may be obtained from the airline, airport, or travel system allowing the fleet system to automatically adjust the pick-up time of the vehicle without requiring active modification of the reservation by the connected user (also provides the option to extend reservation ¶0060). Further Fig. 9 and ¶0052 disclosing a mobile device receiving a notification of a flight cancellation or delay and suggesting alternative travel options such as a one-way vehicle rental or modification of an existing reservation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yalcin in view of Aich further in view of Eagle III further in view of RideGuru to include automatically initiating the extension of the vehicle reservation based on 

 Claims 13 and 20: Claims 13 and 20 are directed to an apparatus and non-transitory computer-readable storage medium, respectively. Claim 13 and 20 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a method. Claims 13 and 20 are therefore rejected for the same reasons as set forth above for claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628





/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628